Title: To Thomas Jefferson from Alfred Sebastian, 4 March 1807
From: Sebastian, Alfred
To: Jefferson, Thomas


                        
                            Sir,
                            New Orleans March 4th. 1807.
                        
                        The peculiar situation in which I am place’d, renders any apology unnecessary.
                        The honor and reputation of a Soldier are his only shield—In pursuance of what I deem
                            my indispensible duty—a duty which I owe’d my Country & myself—I procured the arrest of Lieutenant Smoot, on certain
                            Charges & Specifications, whether owing to the want of credibility in the witnesses, or from some other cause which I
                            forbear to mention, Lieut Smoot was acquited, which acquittal, forms the basis of the charges exhibited against me—and
                            the honorable intention of the Officer is construed into a Malitious arrest of that Gentleman—and my only appeal is to
                            your Excellency, as the only retributive source of Justice—
                        In making this appeal, I feel a confidence that the suspicion arising from the sentence of the Court, which
                            has cast a momentary shade, on my honor as a Soldier and a Gentleman, will be dispelled by a cearful perusal of the
                            documents and the testimony exhibited on the trial—If Courts Martial are resorted to, to gratify the base feelings of
                            cloistered revenge instead of being vindicators of injured honor—precarious indeed must be the tenor of the reputation of
                            an Officer—Situated at a distance from the seat of Goverment, and having No particular acquaintances on whose friendship
                            I could rely—and reflecting that you, Sir, Might be ignorant of My Character, instead of relying on general reputation, I
                            enclose the certificates of the Officers of the Army now at this place, who have Witnessed My Conduct & My Motives, on
                            this Occasion.
                        Pardon Me Sir, in obtruding on your time, but when my honor, reputation & future prospects in life, are at
                            once assailed, an effort I deem as necessary to avert the attempt.
                  I have the Honor Sir, to say I am your Hble. Servt.
                        
                            Alfred Sebastian
                     
                        
                    